                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                              NO: 4:20-CR-22-D-2



UNITED STATES OF AMERICA                       )
                                               )
               v.                              )           AMENDED
                                               )           ORDER
JEQUAYVES DEMONDRE BRITT,                      )
             Defendant.                        )


       This matter comes before the Court on Defendant's motion to extend the pretrial

motions deadline and to continue his arraignment and trial. Upon consideration of the

circumstances and for the reasons and good cause shown, the motion is GRANTED.

       Accordingly, Defendant's Motion For Extension of Time to File Pretrial Motions is

GRANTED, and pursuant thereto motions to compel discovery, motions to suppress, and

motions under Rules 7, 8, 12, 13, 14, 16, and 41 of the Federal Rules of Criminal

Procedure, shall be filed no later than April 21, 2021. The government's responses to

Defendant's pretrial motions shall be due by   --..-!$·°# r- ,2021.    Defendant's

arraignment is continued to the Court's       N. CM-( ..           , 2021 criminal term.

       The delay occasioned by this extension and continuance is excluded from the

Speedy Trial Act computation pursuant to 18 USC § 3161 (h)(7) for the reason that the

interest of justice outweigh the interests of the public and the defendant in a speedy trial.

       This the '2~     day of March, 2021.

                                 ~    _c._vQ...-1
                               T   HONORABLE JAMES C. DEVER III.
                               UNITED STATES DISTRICT JUDGE




      Case 4:20-cr-00022-D Document 70 Filed 03/23/21 Page 1 of 1
